ORDER

The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Merck KGaA v. Integra Lifesciences I, Ltd., — U.S. -, 125 S.Ct. 2372, 162 L.Ed.2d 160. The Supreme Court vacated this court’s judgment, which was reported at 331 F.3d 860 (Fed.Cir.2003), and remanded for proceedings consistent with the Court’s opinion.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is hereby recalled and the appeal is reinstated.
(2) The case is returned to the original merits panel.
(3) New briefs shall be filed, with particular attention paid to the Supreme Court decision.
(4) The appellants’ principal brief shall be due within 60 days of the date of filing of this order. The dates for filing the remaining briefs shall be in accordance with Fed. Cir. R. 31(a). An original and 22 copies of all briefs shall be filed, and two copies shall be served on opposing counsel. The court sua sponte allows ami-cus briefs.